        Case: 1:18-cv-02160-CAB Doc #: 22 Filed: 03/19/19 1 of 2. PageID #: 330




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

CRANBROOK MEADOWS                              *       CASE NO. 1:18-CV-02160
CONDOMINIUM OWNERS                             *
ASSOCIATION,                                   *       JUDGE CHRISTOPHER A. BOYKO
                                               *
     Plaintiff,                                *       JOINT MOTION TO EXTEND NON-
                                               *       EXPERT DISCOVERY DEADLINES AND
v.                                             *       TO CONTINUE SETTLEMENT
                                               *       CONFERENCE
ALLSTATE INSURANCE COMPANY,                    *
                                               *
     Defendant.                                *

         Plaintiff Cranbrook Meadows Condominium Owners Association and Defendant Allstate

Insurance Company jointly move this Court to extend the current May 1, 2019, non-expert

discovery deadline and to continue the settlement conference presently scheduled for May 20,

2019 at 2:00 p.m.

         For cause, the parties state that they had scheduled a private mediation of this case with

Attorney Michael Ungar of Ulmer Berne to occur in Cleveland on April 1, 2019.                If the

mediation proved to be unsuccessful, four depositions were scheduled to occur on April 2 and 3

in Cleveland and four more were scheduled to occur on April 9, 10 and 11 in Dallas, Texas.

Resolution of the case through mediation prior to incurring significant costs to take these

necessary depositions was a critical incentive to mediate. Unfortunately, the parties were advised

by Mr. Ungar’s office that he had to cancel the previously confirmed mediation hearing on April

1 and reschedule it. The parties have reset the mediation with Mr. Ungar for April 9.

         Because discovery cost savings are a key incentive to mediate, the parties want to move

the previously-scheduled depositions to a date after the mediation. Considering the present

schedules of counsel and the witnesses, the depositions cannot occur before mid-May, 2019, and

                                                   1
         Case: 1:18-cv-02160-CAB Doc #: 22 Filed: 03/19/19 2 of 2. PageID #: 331



 will likely not be concluded prior to this Court’s settlement conference scheduled for May 20,

 2019.

          For these reasons, the parties ask that this Court extend the non-expert discovery deadline

 from May 1, 2019 to June 15, 2019, and to continue the settlement conference from May 20,

 2019 to a date convenient to the Court after July 1, 2019.

Respectfully submitted,

/s/ Ben Wickert______________                          /s/ Paul D. Eklund
Ben Wickert (Texas Bar No. 24066290)                   Paul D. Eklund (0001132)
Raizner Slania, LLP                                    Collins, Roche, Utley & Garner, LLC
2402 Dunlavy Street                                    875 Westpoint Parkway, Suite 500
Houston, Texas 77006                                   Westlake, Ohio 44145
(713) 554-9099 Fax: (713) 554-9098)                    (216) 916-7730 Fax: (216) 916-7725
E-mail: efile@raiznerlaw.com                           E-mail: peklund@cruglaw.com

Attorney for Plaintiff,              Attorney for Defendant,
Cranbrook Meadows Condominium Owners Allstate Insurance Company
Association

                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of March, 2019, a copy of the foregoing document

 was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

 filing system to all parties indicated on the electronic filing receipt. Parties may access this filing

 through the Court’s system.

                                                       /s/ Paul D. Eklund
                                                       Paul D. Eklund (0001132)
                                                       Collins, Roche, Utley & Garner, LLC

                                                       Attorney for Defendant,
                                                       Allstate Insurance Company




                                                   2
